Citation Nr: 0308463	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  95-16 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for hepatitis.  

Entitlement to service connection for removal of the gall 
bladder. 

Entitlement to service connection for a low back disorder

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from August 1975 to August 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO rating decision that denied the veteran's 
claims of entitlement to service connection for a low back 
disorder and removal of the gall bladder as not well 
grounded, and denied service connection for hepatitis on the 
merits.

When first before the Board in February 2001, the case was 
remanded for further development.  That development has been 
completed, and the case is now ready for adjudication.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeals have been made by the 
RO.

2.	In service hepatitis infection was acute and transitory, 
and there is no competent medical evidence attributing the 
current diagnosis of hepatitis, claimed as liver problem, 
to disease, injury, or event in service.

3.	There is no competent medical evidence attributing gall 
bladder removal in 1981 to disease, injury or event in 
service; calculi of the gall bladder were not manifested 
within the first year after service.

4.	The veteran's in service back complaints were acute and 
transitory, and are not shown by the evidence to be 
causally related to the current low back disorder.




CONCLUSIONS OF LAW

1.  Current hepatitis claimed as liver problem was neither 
incurred in nor aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 
3.655 (2002).

2.  Disease leading to gall bladder removal was neither 
incurred in nor aggravated by active service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.655 (2002).

3.  A chronic low back disorder was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on enlistment examination 
in April 1975, the veteran was found in good health and was 
qualified for enlistment.  

He was seen in May 1977 in active service, with complaints of 
hepatitis for four days, dark orange urine, and eyes turning 
yellow, tiredness and loss of appetite.  Physical examination 
showed yellow sclera.  A medical condition physical profile 
dated in May 1977 shows a diagnosis of viral hepatitis, acute 
icteric form, with no vomiting or diarrhea.  In a May 1977 
Consultation Sheet, the examiner noted that the veteran's lab 
values did not warrant hospitalization at that time.  He was 
placed on light duty, with return to duty in 30 days.  After 
May 1977, no further treatment for hepatitis was noted in the 
service records.

In November 1977 he was seen in service with complaints of 
lower stomach cramps and diarrhea for twenty four hours.  
There was no nausea or vomiting.  Assessment was 
gastroenteritis, with treatment with Kaopectate and rest.  A 
November 1977 note shows treatment for a viral syndrome, with 
nausea and vomiting, for which Compazine was prescribed.  He 
was also treated in December 1977 for cold symptoms.

In February 1978, he complained of weakness, loss of 
appetite, and sore throat for four days.  He was treated with 
a cold pack and returned to duty.

As regards his back disorder, service medical records show 
that the veteran was treated in July 1977 for complaints of 
low back pain with strenuous work and exercise for three 
days.  On examination, spinal continuity was within normal 
limits, without edema or dislocation.  There was point 
tenderness on the paraspinal muscle and muscle spasms in the 
lumbosacral area.  He was treated with Robaxin and 
analgesics.  

As regards a gall bladder condition, service medical records 
are absent any complaints, diagnosis or treatment for a gall 
bladder condition.

On his separation examination in March 1978, it was noted 
that the veteran had infectious hepatitis in May 1977 with 
full recovery.  No other residual conditions were noted in 
relation to the lower back or gall bladder.  

In January 1994, the veteran filed claims of entitlement to 
service connection for lower back, hepatitis claimed as liver 
problem, and gall bladder disabilities.

He submitted January 1993 private hospital radiology 
treatment notes which show evaluation to rule out hepatoma.  
Comparison was made with a prior sonogram of July 1992.  No 
definite hepatomegaly was noted, but computed tomography (CT) 
scan was recommended.  

On private CT scan of March 1993, from New York Hospital, the 
examiner noted an impression of no focal liver abnormalities.  
There was mild diffuse abdominal retroperitoneal 
lymphadenopathy.  A probable cyst was identified within the 
anterior pole of the left kidney, and a soft tissue nodule 
adjacent to the renal cortex of the anterior left mid pole, 
likely the tail of the pancreas.  Follow-up CT to rule out 
renal lesions was suggested.  

October 1993 private hospital treatment notes, including an 
upper gastrointestinal (GI) series evaluation that noted 
chronic hepatitis with evaluation for varices, showed an 
impression of possible early oesophageal varices.

In May 1994, the veteran underwent VA examination for his 
back.  He reported back injury twice in service, manifested 
by pain.  First, by lifting a very heavy weight, and second, 
in a jeep accident.  He reported that his back was 
periodically painful.  Post service, he reported lifting a 
heavy load and being seen in the emergency room of a private 
hospital.  He complained of back pain when sitting for long 
periods and on getting up in the morning.  He stated that 
after the second accident in service, there was occasional 
left lower extremity radiculitis.  

Examination showed straight leg raising on the right at 70 
degrees, and on the left at 70 degrees with pain.  The 
veteran could stand on heels and toes, and squat.  Reflexes 
were noted on right and left, and examination of the ankle 
and knee were within normal limits.  Limbs were of equal 
length.  There were no postural abnormalities.  Range of 
motion was forward flexion 80 degrees, backward extension 20 
degrees, left lateral flexion 25, right lateral flexion 25, 
and left and right rotation 35 degrees.  There was no 
objective evidence of pain on motion and neurological 
findings were negative.  X-rays of the spine showed minimal 
spurs T-11 to L-1.  Diagnosis was chronic low back sprain.

VA examination of May 1994 for evaluation of hepatitis 
reported a history of hepatitis B in service in May 1977, and 
diagnosis of hepatitis C in 1990, still under treatment.  A 
finding of status post cholecystectomy in December 1981 was 
noted.  Clinical tests showed normal chest x-ray, and ECG was 
within normal limits.  Hepatitis B was found to be A-HBS 
positive, and he was Hepatitis C positive.  Diagnoses were 
status post acute hepatitis B infection, under treatment; 
positive for hepatitis B; abnormal liver function tests; 
status post cholecystectomy.
By a June 1994 rating decision, the RO denied the claims for 
service connection for hepatitis, gall bladder removal, and 
low back condition.

In his March 1995 notice of disagreement, and June 1995 VA 
Form 9 Substantive appeal, the veteran asserted that all 
claimed conditions were manifested in service, and that a 
doctor had advised him that hepatitis C would not have been 
detected during his hepatitis infection in service in May 
1977.  He asserted the possibility that he contracted 
hepatitis C in service and that it was undetected in 1977 in 
service when he underwent treatment for acute hepatitis.

In a letter dated in December 1997, the veteran's 
representative argued that the removal of the veteran's gall 
bladder two years after service, the current diagnosis of 
Hepatitis C which may have been incurred in service, and the 
low back condition were all related to the veteran' s 
military service.  The representative requested that the 
veteran be re-examined and opinions obtained as to the 
relatedness of the current conditions to service.

A VA Compensation Worksheet dated in December 10, 1997, shows 
that the RO requested medical examinations on the claimed 
disabilities and opinions as to their causal relationship to 
service.  A note in the file shows that VA examination of the 
claimed disabilities was scheduled for January 1998, but the 
veteran failed to report.

In a July 1999 letter to the veteran, at his address of 
record, the RO requested that the veteran supply name, 
address and dates of treatment for the medical provider who 
surgically treated his gallbladder condition in 1981.  No 
response is of record.  In a letter dated February 14, 2000, 
to the same address, the RO asked the veteran to confirm 
whether he still desired a Travel Board Hearing.  The veteran 
responded by February 19, 2000 correspondence that he still 
desired a Travel Board hearing.  In June 2000 correspondence, 
he requested that the hearing be rescheduled.

In an October 2000 hearing before the undersigned, the 
veteran testified to the effect that he contracted acute 
hepatitis in service in Germany.  He stated he had had three 
tattoos done while in service in Germany.  He also testified 
that hepatitis was again identified post-service, around 
1989, 1990 or 1991 during routine physicals on his job.  He 
related being told by a physician that he might have 
contracted hepatitis C in service, at the same time he 
contracted Hepatitis B, and it may have been undetected; and 
that hepatitis B may have damaged his liver because of scar 
tissue.  He reported recent diagnosis in 2000 with cirrhosis 
of the liver.

As regards the gall bladder, he testified that two years 
after separation, in 1981, his gallbladder was surgically 
removed.  He stated that the doctor who took out his 
gallbladder thought it was unusual since he was so young to 
have a gallbladder removed.  He did not know whether 
hepatitis C was identified at that time.

As regards back injury, he related that he injured his back 
in service in Germany.  He sustained post service back injury 
in the early 1980's, and the doctor felt that there was a 
prior underlying back problem.  He reported another post-
service back injury which required emergency hospital care at 
Astoria General Hospital, and confirmed that he had sought 
chiropractic treatment for his daily back pain.

In a February 2001 remand, the Board requested further 
development by way of procurement of all medical records, and 
VA examinations and opinions to assess the claimed 
disabilities and any causal relation to service.

By letter dated in February 2001, the RO again requested that 
the veteran provide names and addresses of all providers.  In 
a letter dated in October 2002, the RO advised the veteran 
that medical examinations were to be scheduled to evaluate 
the claims, and informed him of the consequences of failing 
to report for required medical examinations.  A November 2002 
note shows that the veteran failed to report without good 
cause to scheduled examinations in October 2002.

In a VA Form 646 dated in March 2003, Statement of Accredited 
Representative in an Appealed case, the veteran's 
representative argued that service connection is warranted 
for the claimed disabilities.


Analysis

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  The record shows that by 
rating decision, as well as in the statement of the case, 
supplemental statement of the case, and various 
correspondence, VA informed the veteran of the evidence 
needed to support his claim.  Specifically, in a letter dated 
in July 1999, as well as in the Board's remand dated in 
February 2001, and in a VCAA letter dated in February 2001, 
the veteran was notified of the need to provide releases and 
to identify any additional sources of outstanding medical 
treatment records.  The VCAA letter, and other 
correspondence, notified him of the need to supply competent 
medical evidence to show that his current disabilities are 
causally related to service.  The RO also notified the 
veteran of efforts VA would make to secure outstanding 
medical records of treatment, and that VA would provide a 
medical examination or obtain a medical opinion if necessary 
for a decision on the claim.  Further, in an October 2002 
letter, the veteran was informed of the consequences of 
failure to report for a scheduled examination.  In sum, the 
RO made repeated attempts to obtain all outstanding private 
and VA treatment records, and pursuant to the Board's 
development instructions, the veteran was again scheduled for 
VA examinations for which he failed to report.

Under the circumstances, the Board finds that the 
requirements of the remand and development instructions have 
been met, and the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claim, and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b). 38 C.F.R. § 
3.655(a).
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  Thus the claims of 
entitlement to service connection (original compensation 
claims), will now be rated on the evidence of record.  38 
C.F.R. § 3.655.

In this case, the evidence shows that the veteran had 
hepatitis, acute and icteric form, in May 1977.  However, the 
disease was noted as fully resolved in March 1978 separation 
examination.  The evidence shows no further reports or 
findings of hepatitis after 1977.  No findings of gall 
bladder pathology are of record in service, and there is no 
evidence of calculi of the gall bladder within the year 
following service (which might form a basis for presumptive 
service incurrence).

The evidence also shows complaints of low back pain in 
service, which resolved with treatment.  No residual back 
conditions, complaints, or treatment are noted on the 
veteran's 1978 separation examination.  Although the veteran 
testified to continuing post-service back treatment and 
injury beginning two years after service, that he relates to 
his in service complaints, there is no competent medical 
evidence of record to support his assertions, other than his 
own statements.  The veteran's lay statements have been 
considered, and while he is competent to observe and describe 
his symptoms, he has not been shown as qualified to express a 
medical opinion regarding the etiology of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that the veteran has been scheduled twice for 
VA examination and opinion, and has failed to report without 
good cause.  The Board determined in its February 2001 
remand, that such examinations are necessary for 
determination of the claims.  Thus the question of a causal 
link, if any, between the current disabilities and military 
service, remains unaddressed by any competent medical 
evidence of record.

Consequently, the Board finds the preponderance of the 
competent evidence, which shows none of these disabilities 
were present at separation or for the first 2 years after 
service, is against the veteran's claims to service 
connection.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis claimed as liver problem is 
denied.

Service connection for removal of the gall bladder is denied.

Service connection for a low back condition is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

